[Cite as Hinton v. Bur. of Sentence Computation, 2018-Ohio-237.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Morris K. Hinton,                                   :

                Plaintiff-Appellant,                :
                                                                         No. 17AP-187
v.                                                  :                 (C.P.C. No. 16CV-6908)

Ohio Bureau of Sentence Computation,                :              (ACCELERATED CALENDAR)
et al.,
                                                    :
                Defendants-Appellees.
                                                    :


                                          D E C I S I O N

                                   Rendered on January 23, 2018


                On brief: Morris K. Hinton, pro se.

                On brief: Michael DeWine, Attorney General, and George
                Horváth, for appellees.

                 APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} Plaintiff-appellant, Morris K. Hinton, appeals a decision and entry of the
Franklin County Court of Common Pleas entered February 23, 2017, that granted summary
judgment to defendants-appellees, Ohio Bureau of Sentence Computation ("OBSC") and
Ohio Department of Rehabilitation & Correction ("ODRC") (collectively referred to as
"appellees"). Because we agree with the trial court that credit for good behavior is deducted
from the minimum but not the maximum measures of an indeterminate sentence, we
overrule Hinton's assignment of error and affirm.
I. PROCEDURAL POSTURE
        {¶ 2} On December 19, 1994, following Hinton's guilty plea to two counts of rape,
the Hamilton County Court of Common Pleas sentenced Hinton to two indefinite sentences
of 9 to 25 years, to be served concurrently with each other. (Dec. 19, 1994 Jgmt. Entry case
No. 17AP-187                                                                                                 2


No. B 945589, Ex. A attached to July 25, 2016 Compl.) Over 21 years later, on July 25,
2016, Hinton filed a complaint for a declaratory judgment against appellees alleging that
three years of credit for good behavior, having been applied to the minimum term of his
sentence, should also have reduced his total sentence. (Compl.) Hinton's complaint
included copies of correspondence between Hinton and appellees indicating that Hinton
and appellees reached an impasse on the issue. (Exs. B-C attached to Compl.)
        {¶ 3} Appellees answered, admitting most of the pertinent background facts,
including that Hinton began serving his 9-to-25-year sentence on December 27, 1994.
(Sept. 26, 2016 Answer at ¶ 1-51.) On October 21, 2016, after filing its answer, appellees
filed "DEFENDANTS' MOTION FOR LEAVE TO PROCEED, INSTANTER WITH THEIR
MOTION FOR SUMMARY JUDGMENT AND IN THE ALTERNATE MOTION TO
DISMISS WITH MOTION TO STRIKE PLAINTIFF'S EXHIBIT AT PAGE 13 OF
PLAINTIFF'S COMPLAINT AS IRRELEVANT." (Emphasis sic.) (Oct. 21, 2016 Mot. for
Summ. Jgmt.) Essentially, appellees' motion had the potential of being four motions in
one−a motion to strike certain news articles attached to the complaint, a motion for
summary judgment, a request that the trial court consider the motion for summary
judgment, and, in the alternative, a motion to dismiss.
        {¶ 4} Exhibits were filed with the four-in-one motion, the trial court treated it as a
summary judgment motion, and the parties addressed it in the record as a motion for
summary judgment. (Feb. 23, 2017 Decision in passim; Feb. 21, 2017 Entry at 2.) The trial
court did not need to give separate notice under Civ.R. 12(B)(6) that it was considering
summary judgment, since an answer had been filed, and appellees' out-of-rule motion to
dismiss was in the alternative to its motion for summary judgment.2




1 In an apparent typographical error, appellees also admitted that Hinton's maximum sentence expired on

December 13, 2009 (rather than 2019). (Answer at ¶ 5.)
2 In addition, in an entry filed on February 21, 2017, the trial court stated that the parties in a conference on

October 25, 2016, discussed the fact that the trial court would be considering the defendants' motion for
summary judgment and any responses thereto. (Feb. 21, 2017 Entry at 2.) Also, Hinton filed a "VERIFIED
MEMORANDUM IN OPPOSITION TO DEFENDANT'S [sic] MOTION FOR SUMMARY JUDGMENT,"
acknowledging that he was responding to a motion for summary judgment and not a motion to dismiss.
(Nov. 7, 2016 Memo. in Opp.)
No. 17AP-187                                                                                          3


II. JURISDICTION3
        {¶ 5}

                "Whenever a want of jurisdiction is suggested by a court's
                examination of the case or otherwise, the court has a duty to
                consider it, for the court is powerless to act in the case
                without jurisdiction." Id., citing Patton v. Diemer (1988), 35
                Ohio St.3d 68, 70, 518 N.E.2d 941, and Wandling v. Ohio Dept.
                of Transp. (1992), 78 Ohio App.3d 368, 371, 604 N.E.2d 825.
                As a result, "[e]ven though not asserted, lack of subject
                matter jurisdiction may be raised sua sponte, by the court at
                any stage of the proceedings." Id., citing Fox v. Eaton Corp.
                (1976), 48 Ohio St.2d 236, 238, 358 N.E.2d 536.

Adams v. Cox, 10th Dist. No. 09AP-684, 2010-Ohio-415, ¶ 19. It is incumbent on us to
consider our jurisdiction, and in doing so we examine two issues: first, whether a final
appealable order was before us when the motion to strike had not been ruled on by the trial
court, and second, whether we can entertain an action such as Hinton has filed in
declaratory judgment.
        {¶ 6}   The trial court did not rule on appellees' motion to strike before entering
judgment for appellees. Under CitiMortgage, Inc. v. Guinther, 10th Dist. No. 12AP-654,
2013-Ohio-4014, ¶ 24, we previously held that a trial court's failure to rule on a motion to
strike before granting summary judgment to the moving party is deemed to be a denial of
the earlier filed motion. See also FitWorks Holdings, L.L.C. v. Pitchford-El, 8th Dist. No.
88634, 2007-Ohio-2517, ¶ 9 (noting "[i]t is well-settled that, when a motion is not ruled on,
it is deemed to be denied"). Appellees' motion to strike is denied as by operation of law,
leaving no matters unaddressed by the judgment of the trial court and a final appealable
order capable of our review.
        {¶ 7} As for jurisdiction over Hinton's claim in declaratory judgment, we review
the nature of his claim, whether prior case law permits him to use declaratory judgment as
a means to seek relief, and whether he has met the statutory requirements of declaratory
judgment pursuant to R.C. 2721.12, which are jurisdictional. Copeland v. Tracy, 111 Ohio
App.3d 648, 656 (10th Dist.1996).



3Although the record includes a number of filings and disputes between Hinton and appellees, we focus only
on those relevant to the subject matter of this appeal.
No. 17AP-187                                                                                            4


      A. The Nature of Hinton's Claim
          {¶ 8} Incarcerated, Hinton seeks an earlier maximum sentence release date for two
counts of rape. His indeterminate sentence predates the current statutory scheme for "good
time" by several years. He was sentenced in 1994, and on March 1, 1998, the Ohio Adult
Parole Authority ("APA") changed the guideline system it used to consider inmates for
parole.4 What was formerly referred to in law as "good time" as a consideration for early
release is eliminated under the new guidelines and is now presumed by the requirements
of the statute. Ankrom v. Hageman, 10th Dist. No. 04AP-984, 2005-Ohio-1546.
      B. Case Law Treatment of Declaratory Judgment for "Good Time" Claims
          {¶ 9} In Hageman, the inmate appellants asserted among other claims that the
APA did not promulgate new guidelines according to the Administrative Procedure Act. Id.
at ¶ 7. This Court held that parole guidelines are not a rule and do not fall under the purview
of the declaratory judgment statute. Id. at ¶ 36, citing Wise v. Ohio Dept. of Rehab. &
Corr., 84 Ohio App.3d 11 (10th Dist.1992) ("Thus, we concluded in Wise that
a declaratory judgment action is not the appropriate remedy to preclude utilization of a

4   The revised statute sets up a grid or matrix as guidelines for the APA:
                   First, the parole board assigns a risk score. The risk score represents an
                   inmate's risk of recidivism and is calculated by analyzing several objective
                   factors, including an inmate's prior convictions, incarcerations, age, and
                   prior parole and probation history. These factors are given numerical values
                   that are added to arrive at a number between zero and eight, with eight
                   indicating the greatest risk of recidivism. These risk scores are similar to the
                   risk scores used in the matrix. Second, the parole board assigns an offense
                   category. The offense category is determined by analyzing the conduct
                   leading to the inmate's current incarceration based on the offense of
                   conviction. The offense is then placed in categories numbered one through
                   13, with 13 being the most serious offense. The offense category is a new
                   creation and was not used in the matrix. Third, the parole board evaluates
                   the risk score and offense category. The risk score and offense category are
                   utilized in a guideline-grid chart to suggest a range of months the inmate
                   should serve before being paroled. The horizontal axis of the grid lists the
                   eight risk of recidivism factors, while the vertical axis of the grid lists the 13
                   categories of offenses. After locating the category of offense along the
                   vertical axis and then locating the risk score along the horizontal axis, the
                   parole board then finds the intersection of these categories on the grid,
                   which suggests a range of months to be served by the inmate before
                   becoming eligible for parole. Fourth, the parole board decides whether to
                   follow or depart from the suggestion of the guidelines. If it chooses to follow
                   the guidelines, the board picks a period within the suggested range that the
                   offender should serve. "Good time" as a consideration is eliminated under
                   the new guidelines and is now presumed.

Ankrom v. Hageman, 10th Dist. No. 04AP-984, 2005-Ohio-1546, ¶ 4.
No. 17AP-187                                                                                             5


rule not properly adopted in accordance with statutory procedures. We later
followed Wise to find that declaratory judgment is not the proper method to contest the
utilization of a rule regarding the APA's death penalty clemency procedure that was not
properly promulgated. See Coleman v. Ohio Adult Parole Auth. (1996), 115 Ohio App.3d
212, 215, 685 N.E.2d 241. Thus, pursuant to Wise and Coleman, appellees would be
precluded from using a declaratory judgment action to challenge the promulgation of the
guidelines.").
         {¶ 10} But Hinton, who was sentenced before March 1, 1998, does not challenge how
guidelines were promulgated, and his claim does not concern clemency for the death
penalty. Rather, he challenges appellees' application of sentence reduction guidelines to
his sentences, claiming in his sole assignment of error prejudice to his "liberty interests."
(Hinton's Brief at ii.) He does not challenge the underlying judgment of the sentencing
court.
         {¶ 11} We previously stated that collateral civil attacks by an inmate who filed an
original action for a writ of mandamus against ODRC and the chief of OBSC seeking
recalculation of his end of sentence date was a civil action and a collateral civil attack on the
judgment. State ex rel. McGlown v. Mohr, 10th Dist. No. 14AP-478, 2015-Ohio-1554, ¶ 1,
6. In McGlown at ¶ 6, we cited State v. Reynolds, 79 Ohio St.3d 158 (1997), syllabus
("Where a criminal defendant, subsequent to his or her direct appeal, files a motion seeking
vacation or correction of his or her sentence on the basis that his or her constitutional rights
have been violated, such a motion is a petition for postconviction relief as defined in R.C.
2953.21.").5
         {¶ 12} Because McGlown's action had been filed in mandamus it could be treated as
a postconviction motion for two reasons.                First, R.C. 2731.02, authorizing writs of
mandamus, permits courts to issue them simply on the information of the party beneficially
interested. Second, under Hageman, we held that what are now essentially "good time"
guidelines are not rules. Mandamus commands the performance of an act that the law
specifically enjoins as a duty resulting from an office, trust, or station. R.C. 2731.01. Under

5 A petition for postconviction relief pursuant to R.C. 2953.21 must demonstrate "a denial or infringement of
the person's rights as to render the judgment void or voidable under the Ohio Constitution or the
Constitution of the United States." R.C. 2353.21(A)(1)(a). In McGlown, we did not reach this question,
because we treated the mandamus petition as a postconviction motion and denied it for failure to satisfy
R.C. 2969.25(A), requiring an affidavit detailing prior civil actions filed.
No. 17AP-187                                                                                6


Hageman and in this context, mandamus, like declaratory judgment, cannot issue based
on guidelines. McGlown does not apply to Hinton's appeal, and his action in declaratory
judgment should not be converted to a postconviction motion as we did in McGlown for a
prisoner's original mandamus action.
       {¶ 13} The Eleventh District Court of Appeals has held, citing Reynolds, that
determining whether a motion is for postconviction relief under R.C. 2953.21(A)(1)
requires examining whether the petition is (1) filed subsequent to the defendant's direct
appeal; (2) claims a denial of constitutional rights; (3) seeks to render the judgment void;
and (4) requests vacation of the judgment and sentence. State v. Archibald, 11th Dist. No.
2014-L-005, 2014-Ohio-4314, ¶ 20, citing Reynolds at 160. Because the movant in
Archibald did not seek to vacate his sentence or render it void, but rather to modify it from
consecutive to concurrent, the Eleventh District found his motion should not be converted
to a motion for postconviction relief. Id. at ¶ 20. Hinton does not seek to render a judgment
void or to vacate his sentence. And his claim of prejudice to his liberty interests is in the
absence of knowing whether he is entitled to a particular release date because of the
application of "good time" credits under prior law. Under Archibald, his action should not
be converted to a postconviction motion.
       {¶ 14} The Second District Court of Appeals has also distinguished Reynolds, stating
that Reynolds "must be narrowly construed" and reaches "only a motion * * * that fails to
delineate specifically whether it is a postconviction release petition or a Crim.R. 32.1
motion," referring to poorly delineated motions as "irregular 'no-name' motions [that] must
be categorized by a court in order for the court to know the criteria by which the motion
should be judged." (Emphasis sic.) State v. Spencer, 2d Dist. No. 2006 CA 42, 2007-Ohio-
2140, ¶ 11. See also State v. Meadows, 6th Dist. No. L-05-1321, 2006-Ohio-6183, ¶ 19.
               "Reynolds therefore does not obviate Crim.R. 32.1
               postsentence motions. Instead, Reynolds sets forth a narrow
               rule of law limited to the context of that case." State v. Bush
               (2002), 96 Ohio St.3d 235, 237-38, 773 N.E.2d 522, 2002-
               Ohio-3993.

Spencer at ¶ 11. The Second District held that because the motion before the trial court was
specifically filed pursuant to Crim.R. 32.1, the trial court erred in analyzing it as a petition
for postconviction relief pursuant to R.C. 2953.21. Id. See also Meadows at ¶ 19.
No. 17AP-187                                                                                           7


        {¶ 15} Hinton's action in the trial court is a specific action filed in declaratory
judgment pursuant to R.C. 2721.12(A) with specific criteria by which it should be judged.
Accordingly, we cannot apply Reynolds as we did in McGlown. We must conduct a
jurisdictional review under R.C. 2721.12, which specifically requires that we determine
whether "all persons who have or claim any interest that would be affected by the
declaration [have been] made parties to the action or proceeding."
        {¶ 16} We have previously held that a party that would be affected by the outcome
of a case is a necessary party, and the failure to include them as a party constitutes a
jurisdictional defect. Copeland at 656. The statutory elements of declaratory judgment are
jurisdictional requirements and all affected parties must be named in the complaint. R.C.
2721.12; Spencer v. Freight Handlers, Inc., 131 Ohio St.3d 316, 2012-Ohio-880, ¶ 19 ("We
have recognized that naming proper parties and fulfilling service requirements are
jurisdictional requirements in cases that involve statutes that clearly require such
for jurisdiction.").
        {¶ 17} We find no jurisdictional defects with Hinton's complaint.6 He seeks a
specific declaration of the rights of clearly delineated parties, all of whom are part of the
action. Thus, we have jurisdiction to review his appeal of the trial court's denial of his
claims in declaratory judgment.
        {¶ 18} We do note at this juncture that "logic" would point to the need for Hinton to
name in his complaint those persons who would seek to be heard about a potential earlier
prison release date, such as the persons contemplated in what is known as Ohio's "Marsy's
Law" taking effect 90 days after the November 7, 2017 election. However, this provision
was not a part of the Ohio Constitution or in effect at the time Hinton filed his action.
Thus we cannot say that Hinton was required to name his victim(s) such that they would
have the right "to be heard in any public proceeding involving [his] release, plea,
sentencing, disposition, or parole." Prospective Ohio Constitution, Article I, Section 10a
(A)(3). But we cannot say this is the case for future declaratory judgment actions that
may be brought by prisoners concerning their earlier release once "Marsy's Law" takes
effect in Ohio.


6 We also note since Hinton is not seeking that any state law or rule be held unconstitutional, there is no
requirement under R.C. 2721.12(A) to serve the attorney general for him to be heard.
No. 17AP-187                                                                                8


       {¶ 19} Finally, and by way of analogy, we note that this Court previously has
reviewed a prisoner's pro se declaratory judgment action contesting revocation of his
parole. In that case, the trial court granted summary judgment to the State and the prisoner
appealed. We did not convert the action to or treat it as a postconviction motion; we
addressed it in declaratory judgment in the context of criminal post-sentencing matters.
Helton v. Ohio Adult Parole Auth., 10th Dist. No. 00AP-1108, 2001 Ohio App. LEXIS 2938,
*7 (June 26, 2001). In Helton, we affirmed the trial court's denial of declaratory relief to
the prisoner, analyzing that declaratory judgment requires that a party establish (1) a real
controversy between adverse parties; (2) a controversy which is justiciable in character; and
(3) a situation where speedy relief is necessary to preserve the rights of the parties. Id.,
citing Fairview Gen. Hosp. v. Fletcher, 63 Ohio St.3d 146, 148-49 (1992).
       {¶ 20} En toto, we are convinced that Hinton's situation presents a narrow and
limited application that allows us to review his claims in declaratory judgment pursuant to
R.C. 2721.12. The straightforward legal issue Hinton places before us is whether the
approximately three years of credit he earned for good behavior and participation in prison
programs, should have reduced his maximum sentence as a logical consequence of
reducing his minimum sentence.
III. FACTS
       {¶ 21} In granting appellees' motion for summary judgment, the trial court found
that Hinton was not entitled to an interpretation of law that reduced his maximum
sentence, even though his minimum sentence had been reduced so that he could appear
before the APA earlier than he would have without his "good time."
       {¶ 22} The facts in evidence before the trial court included an affidavit appellees
attached to its somewhat unorthodox motion for summary judgment of an auditor for
appellees, Kimberly Guitner. (Guitner Aff. at ¶ 3, Ex. A attached to Oct. 21, 2016 Memo. in
Opp.) Guitner swore by affidavit that, based on documents attached as sub-exhibits A-1
through A-12, Hinton's sentence was a 9-year minimum and a 25-year maximum. Id. at
¶ 10. The expiration of the maximum, according to Guitner, was December 13, 2019. Id. at
¶ 11. Guitner explained that Hinton's good-time credit, earned credit, and jail-time credit
(a total of 992 days) has been deducted from his minimum sentence. Id. at ¶ 14-16. As
previously detailed in a letter to Hinton in January 2016, these credits reduce the minimum
sentence so that the inmate is eligible for parole sooner. Id. at ¶ 22; see also Guitner Aff. at
No. 17AP-187                                                                               9


Ex. A-12. But earned and good-time credits, unlike jail-time credit, have no effect on the
maximum possible sentence. (Guitner Aff. at ¶ 22.)
       {¶ 23} On November 7, 2016, Hinton filed a memorandum in opposition to
appellees' motion. (Nov. 7, 2016 Memo. in Opp.) Hinton did not disagree with Guitner's
calculation of his maximum-sentence expiration date based on his original sentence.
(Diagram, App'x at 11 attached to Nov. 7, 2016 Memo. in Opp.) He argued that he had 16
years to serve following the completion of his minimum sentence of 9 years. (Nov. 7, 2016
Memo. in Opp. at 5.) Assuming that approximately three years were deducted from his
minimum sentence for good-time, earned, and jail-time credits, Hinton reasoned once he
served 16 years after his minimum 9-year sentence expired, he should have been freed. Id.
He argued the approximate three-year deduction of credits from his minimum sentence
also applied in computing his maximum sentence. Id. He argued for a release date of
December 13, 2016. Id.
       {¶ 24} The trial court granted appellees' motion for summary judgment, concluding
that appellees' calculation of Hinton's release date, based on the relevant law and agreed
facts, was correct. (Feb. 23, 2017 Decision at 6-7.) It also noted that even if Hinton's claims
were construed as a motion for postconviction relief or a petition for a writ of mandamus,
they would fail. Id. at 4-5.
       {¶ 25} Hinton now appeals.
IV. ASSIGNMENT OF ERROR
       {¶ 26} Hinton presents a single assignment of error for review:
                The Court of Common Pleas Abused Its Discretion when It
                dismissed Appellant Morris K. Hinton's properly filed
                Complaint for Declaratory Judgment filed in accordance with
                Ohio's Declaratory Judgment Act, pursuant to O.R.C. Chap.
                2721; causing prejudice to Appellant Hinton's liberty interests
                in Good Time credits earned and awarded under Ohio's pre-
                1996 Sentencing scheme in accordance with O.R.C. 2967.19(A)
                and 2967,193(A).

(Sic passim.)
V. DISCUSSION
       {¶ 27} Ohio Rule of Civil Procedure 56(C) provides that:
                Summary judgment shall be rendered forthwith if the
                pleadings, depositions, answers to interrogatories, written
No. 17AP-187                                                                             10


                  admissions, affidavits, transcripts of evidence, and written
                  stipulations of fact, if any, timely filed in the action, show that
                  there is no genuine issue as to any material fact and that the
                  moving party is entitled to judgment as a matter of law.

When reviewing a trial court's decision on summary judgment, our review is de novo and
we therefore apply the same standards as the trial court. Westfield Ins. Co. v. Hunter, 128
Ohio St.3d 540, 2011-Ohio-1818, ¶ 12; Bonacorsi v. Wheeling & Lake Erie Ry., 95 Ohio
St.3d 314, 2002-Ohio-2220, ¶ 24.
          {¶ 28} In this case, there appears to be no dispute between the parties as to the
relevant facts. Hinton was sentenced 9 to 25 years in prison, began serving that sentence
on December 27, 1994, earned approximately three years of credit, and had a maximum
sentence expiration date of December 13, 2019.
          {¶ 29} Hinton was sentenced in December 1994. The versions of R.C. 2967.19 and
2967.193 that were in effect at the time of Hinton's sentencing and commission of the
crimes for which sentencing occurred were enacted in 1994. Am.Sub.H.B. No. 571.7 On
review of sentencing issues, we are obliged pursuant to R.C. 1.58(B) to apply the statutes in
effect at the time Hinton was sentenced. Thus, as to matters affecting Hinton's sentence,
we apply the version of R.C. 2967.19 in effect at the time he was sentenced, which provided
in relevant part as follows:
                  [A] person confined in a state correctional institution is entitled
                  to a deduction from his minimum * * * sentence of thirty per
                  cent of the sentence, prorated for each month of the sentence
                  during which he faithfully has observed the rules of the
                  institution.

(Emphasis added.) R.C. 2967.19(A) (1994).
          {¶ 30} There existed in the law at the time Hinton was sentenced an additional basis
for minimum sentence reduction for participation in programming, pursuant to R.C.
2967.193, which provided in relevant part as follows:
                  [A]ny person confined in a state correctional institution is
                  entitled to earn days of credit as a deduction from his minimum
                  * * * sentence as follows:

                  (1) Two days shall be awarded to the prisoner and be deducted
                  from his sentence for each full month during which he

7   Reported online as 1993 Ohio HB 571.
No. 17AP-187                                                                               11


               productively participates in any of the following programs
               approved by the department of rehabilitation and correction:

               (a) Academic or vocational education;

               (b) Prison industries;

               (c) Alcohol and drug abuse rehabilitation.

(Emphasis added.) R.C. 2967.193(A)(1) (1994).
       {¶ 31} By the plain text of both former R.C. 2967.19(A) and former 2967.193(A)(1),
deductions were from a prisoner's "minimum" sentence. The Supreme Court of Ohio has
recognized that " '[t]he reasoning for [former R.C. 2967.19] reducing the minimum, rather
than the maximum, sentence is * * * clear: the intent was to enable earlier parole eligibility,
not to allow prisoners to unilaterally shorten their court-imposed sentence.' " (Emphasis
sic.) State ex rel. Vaughn v. Money, 104 Ohio St.3d 322, 2004-Ohio-6561, ¶ 9, quoting
Gavrilla v. Leonard, 4th Dist. No. 01CA2638, 2002-Ohio-6144, ¶ 12. The Supreme Court
also agreed with this Court's holding that " '[f]ormer R.C. 2967.19 provides for "good time"
credit solely for purposes of acceleration of the date that an offender is first eligible for
parole.' " Vaughn at ¶ 10, quoting State ex rel. Perry v. Ohio Adult Parole Auth., 10th Dist.
No. 03AP-1277, 2004-Ohio-4039, ¶ 6.
       {¶ 32} Accordingly, the credits earned by Hinton for his good behavior and
participation in prison programs should have been (and were) deducted from his minimum
sentence. However, though this had the effect of having the APA consider granting parole
at an earlier point in time from his original sentencing date and thereby potentially
reducing the minimum amount of time he had to serve, it did not alter the maximum time
he could be required to serve under the trial court's original sentence. In reaching this
conclusion, we take into consideration that "in the event of breaking his parole he might
under certain circumstances be returned to the penitentiary to serve out the balance of
his time." O'Neill v. Thomas, 123 Ohio St. 42, 49 (1930). That is, were good time permitted
to reduce the maximum sentence, an inmate released upon having served the minimum
(and reduced) sentence but who violates parole, could argue that he or she would not need
to serve all of the remainder of the maximum sentence if denied further community
supervision. Thus, in following Vaughn, neither we, nor the APA, are in a position to
reduce a trial court's maximum sentence for indeterminate sentences.
No. 17AP-187                                                                              12


       {¶ 33} Hinton's contention that he was required to serve a minimum sentence of 9
years plus a possible 16 years so that reducing the 9-year sentence logically reduces the total
sentence of 9 years plus 16 years misapprehends the nature of his indefinite sentence.
Vaughn. His sentence was a maximum of 25 years, with a minimum of 9 before he became
eligible for release. Reducing the 9 years made him eligible for release sooner. It did not
affect his maximum sentence of 25 years.
VI. CONCLUSION
       {¶ 34} Hinton's sole assignment of error is overruled and the decision of the
Franklin County Court of Common Pleas is affirmed.
                                                                         Judgment affirmed.
                              TYACK and KLATT, JJ., concur.